Citation Nr: 1308920	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-29 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran apparently had a period of active duty or active duty for training in the Army Reserves from October 1987 to March 1988 and had active service from January 1991 to June 1991 and from July 1991 to December 1991; the Veteran also apparently had unverified periods of reserve component active duty for training and inactive duty for training. 

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for TDIU.  The Veteran testified before the Board in March 2010, and the Board Remanded the appeal in May 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Travel Board hearing.  The requested hearing was conducted in March 2010.  However, the Acting Veterans Law Judge (AVLJ) who conducted the hearing in 2010 is no longer employed at the Board.  VA regulations provide that a judge (or acting judge) who conducts a hearing must participate in the final determination of the claim.  38 C.F.R. § 20.707 (2012).  The Veteran was notified of his right to request another hearing before the Board.  In January 2013, the Board received the Veteran's request for another hearing before the Board.  As the requested additional Travel Board or videoconference hearing before the Board must be conducted with the Veteran at the local RO, the claim must be Remanded to the RO so that the hearing before the Board may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board hearing or videoconference hearing, after clarification from the Veteran as to the type of Board hearing chosen.  The RO should notify the Veteran and his representative of the date, time and place of the hearing, and should associate with the claims files a copy of the written notice issued to the Veteran about the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the hearing, then in accordance with appellate procedures, the claims files should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


